By the Court.
Whatever rights the relator has in this cause must arise either out of the charter *24of the city of Toledo or the statutes of the state of Ohio pertaining to the filling of vacancies.
We find in the charter no authority whatsoever for the filling of vacancies. The statute formerly relating to vacancies in municipal elections has been repealed and the amended statute relating to municipal elections has omitted all reference to municipal candidates.
The writ is denied.

T77 Writ denied.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.